

117 S1635 IS: Temporary Family Visitation Act
U.S. Senate
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1635IN THE SENATE OF THE UNITED STATESMay 13, 2021Mr. Paul (for himself and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo establish a new nonimmigrant category for alien relatives of United States citizens and lawful permanent residents seeking to enter the United States temporarily for family purposes, and for other purposes.1.Short titleThis Act may be cited as the Temporary Family Visitation Act.2.Family purpose nonimmigrant visas for relatives of United States citizens and lawful permanent residents seeking to enter the United States temporarily(a)Establishment of new nonimmigrant visa categorySection 101(a)(15)(B) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(B)) is amended by striking and who is visiting the United States temporarily for business or temporarily for pleasure; and inserting “and who is visiting the United States temporarily for—(i)business;(ii)pleasure; or(iii)family purposes;.(b)Requirements applicable to family purpose visas(1)In generalSection 214 of the Immigration and Nationality Act (8 U.S.C. 1184) is amended by adding at the end the following:(s)Requirements applicable to family purpose visas(1)DefinitionsIn this subsection and section 101(a)(15)(B)(iii):(A)Family purposesThe term family purposes means any visit by a relative for a social, occasional, or any other purpose.(B)RelativeThe term relative means the spouse, child, son, daughter, grandchild, parent, grandparent, sibling, uncle, aunt, niece, and nephew of a citizen of the United States or an alien lawfully admitted for permanent residence.(2)RequirementA relative seeking admission pursuant to a visa issued under section 101(a)(15)(B)(iii) is inadmissible unless—(A)the individual petitioning for such admission, or an additional sponsor, has submitted to the Secretary of Homeland Security an undertaking under section 213 in the form of a declaration of support (Form I–134); and (B)such relative has obtained, for the duration of his or her stay in the United States, a health insurance policy (such as an additional travel health insurance policy or an existing health insurance policy that includes travel health care costs) with minimum policy requirements, as determined by the Secretary.(3)Period of authorized admissionThe period of authorized admission for a nonimmigrant described in section 101(a)(15)(B)(iii) shall not exceed 90 days. (4)Petitioner requirement(A)In generalAn individual may not petition for the admission of a relative as a nonimmigrant described in section 101(a)(15)(B)(iii) if the individual previously petitioned for the admission of such a relative who—(i)was admitted to the United States pursuant to a visa issued under that section as a result; and (ii)overstayed his or her period of authorized admission. (B)Previous petitionersAn individual petitioning for the admission of a relative as a nonimmigrant described in section 101(a)(15)(B)(iii) who has previously petitioned for such a relative shall submit to the Secretary of Homeland Security evidence demonstrating that the relative on behalf of whom the individual previously petitioned did not overstay his or her period of authorized admission..(c)Restriction on change of statusSection 248(a)(1) of the Immigration and Nationality Act (8 U.S.C. 1258(a)(1)) is amended to read as follows: (1)an alien classified as a nonimmigrant under subparagraph (B)(iii), (C), (D), (K), or (S) of section 101(a)(15),.(d)Family purpose visa eligibility while awaiting immigrant visaNotwithstanding section 214(b) of the Immigration and Nationality Act (8 U.S.C. 1184(b)), a nonimmigrant described in section 101(a)(15)(B)(iii) of that Act who has been classified as an immigrant under section 201 of that Act (8 U.S.C. 1151) and is awaiting the availability of an immigrant visa subject to the numerical limitations under section 203 of that Act (8 U.S.C. 1153) may be admitted pursuant to a family purpose visa, in accordance with section 214(s) of that Act, if the individual is otherwise eligible for admission.